Citation Nr: 0741009	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to basic eligibility to receive educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.

2.  Entitlement to basic eligibility to receive educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from October 11, 1979 to May 4, 
1979; February 17, 1983 to December 9, 1988; February 4, 2003 
to December 30, 2003; and May 5, 2004 to March 18, 2004.  She 
also has many years of additional service in the reserves, 
from which she retired in September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 decision of the 
Muskogee, Oklahoma, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the Los Angeles RO in June 2007.  A 
transcript of this hearing is contained in the claims folder.  

The Board notes that the veteran's October 2005 Application 
for VA Education Benefits, VA Form 22-1990, did not specify 
if she was applying for Chapter 30 (Montgomery GI Bill) 
benefits, Chapter 32 benefits, or Chapter 1606 benefits.  
Rather, she indicated that she was unsure which education 
benefit applied to her.  Thereafter, the November 2005 RO 
decision denied education benefits for only Chapter 30 
benefits and Chapter 1606 benefits.  This decision did not 
address the veteran's entitlement to Chapter 32 (VEAP) 
benefits.  The April 2006 statement of the case did not 
include the issue of entitlement to Chapter 32 benefits, and 
this matter was discussed only in the context of whether or 
not the veteran was entitled to Chapter 30 benefits as a 
result of electing to convert from the Chapter 32 program 
during service.  Therefore, as there is no RO decision on the 
matter of basic eligibility to Chapter 32 benefits, this 
issue cannot be considered by the Board.  38 C.F.R. 
§§ 20.200, 20.201 (2007).  The Board will also confine its 
discussion of Chapter 32 benefits to the context of 
entitlement to Chapter 30 benefits.  The issue of basic 
eligibility for Chapter 32 benefits is referred to the RO for 
initial consideration.  

Similarly, the veteran expressed an interest in entitlement 
to education benefits under the Reserves Educational 
Assistance Program (REAP).  The April 2006 statement of the 
case noted that the provisions of this program were not 
completed at that time, and that the veteran would be 
notified of a decision regarding eligibility in a separate 
letter.  The claims folder does not contain a copy of this 
letter or otherwise indicate that a decision regarding 
eligibility for education benefits under REAP has been made.  
This matter is also referred to the RO for initial 
consideration.  


FINDINGS OF FACT

1.  The veteran first entered active duty after June 30, 
1985.  

2.  The veteran was not on active duty on October 9, 1996, or 
between October 9, 1996 and April 1, 2000. 

3.  The veteran is no longer a member of the reserves.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7042, 21.7045 (2007).

2.  The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2007); 38 
C.F.R. §§ 21.7540, 21.7550 (2007). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  These include 
claims that turn on statutory interpretation. Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).

The current issue turns on statutory interpretation.  See 
Smith, supra.  Because the law, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Further, there is no evidentiary 
development to be undertaken. The pertinent service date 
information is of record.  As such, no further action is 
required pursuant to the VCAA.

Moreover, the provisions of the VCAA only apply to claims 
under Chapter 51, of 38 U.S.C.A.  Sims v. Nicholson, 19 Vet 
App 453 (2006).  This case involves benefits claimed under 
Chapter 30 rather than 51. 

Education Benefits

The relevant facts in this case are not in dispute.  The 
veteran had active duty from October 11, 1979 to May 4, 1979; 
February 17, 1983 to December 9, 1988; February 4, 2003 to 
December 30, 2003; and May 5, 2004 to March 18, 2004.  She 
also had additional service in the reserves from 1988 until 
September 2004.  At the June 2007 hearing, the veteran 
contended that she participated in the Chapter 32 program and 
that this should have converted to Chapter 30 benefits 
without any affirmative action on her part.  See Transcript.  
As will be seen below, whether or not the veteran 
participated in the Chapter 32 benefits or was required to 
take an affirmative action to elect conversion to Chapter 30 
benefits is not relevant, as the decision will be dependent 
on other factors.  

VA Educational Assistance under Chapter 30

In pertinent part, VA law and regulation, 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces. 38 C.F.R. § 
21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4).

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5). 

In this case, the record shows that the veteran first entered 
active duty prior to June 30, 1985.  Therefore, she does not 
qualify for VA educational assistance under Chapter 30.  

There are provisions that allow for conversion of Chapter 32 
VEAP benefits to Chapter 30 benefits.  As noted above, the 
issue of whether or not the veteran is entitled to Chapter 32 
benefits is not before the Board.  The veteran has argued 
that she elected conversion from Chapter 32 benefits to 
Chapter 30 benefits.  She says that while she may not have 
submitted any documents authorizing such a conversion, she 
believes that everyone was to have been converted unless they 
specifically stated they wished to remain in Chapter 32.  In 
other words, she maintains the conversion was automatic 
unless affirmative action was taken to remain in the Chapter 
32 program.  

It is not necessary for the Board to determine whether or not 
the veteran contributed to the Chapter 32 program or elected 
to convert to Chapter 30.  Even if the veteran had 
contributed to the Chapter 32 program or elected conversion 
to Chapter 30, she does not have active duty during the 
required periods to complete the conversion.  In order for 
participants in Chapter 32 VEAP to qualify for a conversion, 
they must have been on active duty on October 9, 1996.  
38 C.F.R. § 21.7045(d)(1)(iii).  The veteran was not on 
active duty on this date.  Alternative provisions for former 
participants in Chapter 32 VEAP states that they must have 
been on continuous active duty from October 9, 1996 to at 
least April 1, 2000.  38 C.F.R. § 21.7045(e)(2)(iii).  The 
veteran was not on active duty at any time from October 9, 
1996 to April 1, 2000.  Therefore, even she had elected 
conversion to Chapter 30, she would not qualify for such a 
conversion.  

Finally, should a veteran not qualify under the above 
provisions, entitlement to educational benefits may be 
established with evidence showing, in part, that she was 
involuntarily separated after February 2, 1991, as or was 
separated pursuant to voluntary separation incentives under 
section 1174a or 1175 of title 10. 38 U.S.C.A. §§ 3018A, 
3018B; 38 C.F.R. § 21.7045.  In this case, there is no 
evidence to show that the veteran was discharged as a result 
of involuntary separation, and she has not contented 
otherwise.  Therefore, she is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018A.  Se also is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018B because 
there is no evidence that she was discharged pursuant to 
voluntary separation incentives.  

VA Educational Assistance under Chapter 1606

With respect to the veteran's claim for Chapter 1606 
educational assistance, applicable law provides that the 
Armed Forces will determine whether a reservist is eligible 
to receive benefits pursuant to 10 U.S.C., Chapter 1606.  See 
38 C.F.R. § 21.7540(a).  To be eligible, a reservist shall 
enlist, reenlist, or extend an enlistment as a reserve for 
service in the Selected Reserves so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment or extension.  The individual must 
also complete his or her initial period of active duty 
training, must be participating satisfactorily in the 
Selected Reserve and must not have elected to have his or her 
service in the Selected Reserves credited towards 
establishing eligibility to benefits provided under 38 
U.S.C., Chapter 30.  See 38 C.F.R. § 21.7540(a)(1)-(4).

In addition, the ending dates of eligibility are either the 
last day of the 10-year period beginning on the date the 
reservist became eligible for educational assistance, or the 
date the reservist was separated from the Selected Reserves.  
38 C.F.R. § 21.7550(a); but see Bob Stump National Defense 
Authorization Act for Fiscal Year 2003, Pub. L. No. 107-314, 
§ 641, 116 Stat. 2577 (Dec. 2, 2002) (amending 10 U.S.C. § 
16133 by substituting the 10-year ending date provision with 
a 14-year ending date provision, effective October 1, 2002, 
with respect to periods of entitlement to educational 
assistance under Chapter 1606 that began on or after October 
1, 1992).

To be eligible for Chapter 1606 benefits, a claimant must be 
an active member of the selective reserve.  The record 
indicates that the veteran retired in 2004.  Therefore, she 
is not eligible for benefits under Chapter 1606.  

The Board is very sympathetic to the veteran's contentions, 
especially in view of her many years of service on both 
active duty and in the reserves.  However, the law is clear 
that VA may only pay educational assistance to an eligible 
veteran under the provisions of the law.  Neither the RO nor 
the Board is free to disregard laws and regulations enacted 
for the administration of VA educational programs.  The 
eligibility requirements for educational assistance are 
prescribed by Congress and regulations enacted by the Armed 
Forces and VA.  The law in this case, therefore, and not the 
evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, eligibility for educational 
assistance under both Chapter 1606, Title 10, United States 
Code, and Chapter 30, Title 38, are not established. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to basic eligibility to receive educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is denied. 

Entitlement to basic eligibility to receive educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


